Citation Nr: 1820899	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.  He died in September 2015.  The RO granted his daughter's request to be substituted as claimant in this appeal.  See Notification Letter (March 29, 2016) and 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue on appeal was last before the Board in October 2017.  At that time, the claim was remanded for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A low back disability was not incurred in or permanently aggravated by the Veteran's active duty military service; spina bifida occulta is a congenital/developmental defect that pre-existed the Veteran's military service; there is no evidence of any super-imposed disorder during the Veteran's active duty service; and the Veteran's spina bifida occulta was not permanently made worse by his service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify regarding the low back disability has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examinations and opinions described the lower back disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


Low Back Disability

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a).  

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
 §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. § 3.303(c); Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-1386 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

The Veteran originally filed for service connection in 1954.  See August 1954 VA 21-526 Application for Compensation or Pension.  He stated that he had a "bad back which [gave him] pain" whenever he was on his feet a lot.  Moreover, it prevented him from doing any physical work.  Id. 

After a review of all of the lay and medical evidence, the Board finds that service connection is not warranted.  The competent medical evidence shows that the Veteran did not have spina bifida occulta.  Although, assuming arguendo, the Veteran did have spina bifida occulta, the disorder has been determined to be a congenital defect, and thus is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Moreover, the congenital defect was not aggravated by any event of military service or due to a service connected disability.  

The Veteran's entrance exam noted that the Veteran claimed a deformity of the spine; but he didn't have any physical findings and he did heavy manual labor.  See Veteran's Service Treatment Records.  However, it was noted that the Veteran's x-ray of his lumbo sacral spine showed spina bifida occulta of first sacral vertebrae.  Id. 

During a May 1952 medical exam, the Veteran noted that he had been consulted and treated by a physician for his back, which included chiropractic treatments and an x-ray.  Id.

The Veteran was prescribed an X-ray for his back in November 1952.  Id.  The radiographic report from this x-ray found that the lumbar vertebrae showed "absolutely no evidence of bone or joint pathology.  No congenital anomaly or deformity."  Id.  The examiner noted, "I see no probable cause of pain.  Sacroiliac joint normal."

In January 1953, a consultation report about the Veteran's back pains referenced that, 3 years prior, the Veteran was told by the doctor that he must take it easy or he would end up in a wheel chair.  Id.  He reported that he had residual lumbar pain since then.  Id.  A physical examination showed that the Veteran had full range of motion of his lumbar spine and no atrophy or spasm with normal reflexes.  The Veteran was instructed to write his home-town physician and ask him to forward his x-rays and opinion to the clinic.  The claims file shows that the Veteran never followed-up with his home-town physician. 

During a periodic medical exam in July 1954, it was noted that the Veteran had cramping in his legs with excessive exercise for the past 20 years.  Moreover, the Veteran had a history of polio as a child with mild weakness in both of his legs since then.  Id.

In August 1954, the Veteran refused x-ray and orthopedic consultation and further medical evaluation.  

The VA obtained a medical opinion in January 2018 as to whether the Veteran's diagnosed spina bifida occulta is a congenital defect or a congenital disease.  See January 2018 Medical Opinion.  The examiner stated that the condition of spina bifida occulta is most appropriately characterized as a congenital defect and not as a congenital disease.  He explained that a disease is any deviation form or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, he stated a "defect" is defined as a structural or inherent abnormality or condition that is stationary in nature.  The basis of spina bifida occulta as a congenital defect instead of a disease is that the spina bifida occulta is only found on radiological imaging as an incidental finding and occurs during fetal development.  Furthermore, he said it is a static condition that does not change throughout life.  Based on the January 2018 medical opinion, the Board finds that spina bifida occulta is a congenital defect.  

Therefore, to be entitled to compensation for the spina bifida occulta, it must be shown that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.

In April 2015, a medical opinion was given as to whether the Veteran's pre-existing condition was aggravated while in service.  See April 2015 Medical Opinion.  The examiner opined that the Veteran's condition clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that there was no documentation of any injury or illness to the low back while the Veteran was in service that aggravated the chronic low back condition.  Thus it was less likely than not that the Veteran's condition was aggravated by military condition.  Id. 

The VA examiner who prepared the January 2018 medical opinion also found that it is less likely than not that the spina bifida occulta led to the development of a superimposed disability as a consequence of active duty service.  The examiner reasoned that the Veteran never had spina bifida occulta, so there was no way that it could lead to the development of a superimposed disability as a consequence of his active service.  While the examiner conceded that it was noted during an exam in 1953 that the Veteran had spina bifida occulta, he rationalized that this diagnosis was questionable.  The January 2018 examiner found this diagnosis questionable because the Veteran had had back imaging done numerous times between when he was diagnosed in-service during his entrance exam until his death.  See January 2018 Medical Opinion.  Throughout those periods, spina bifida occulta had never been demonstrated again.  Furthermore, she explained that it is contradictory to medical knowledge and literature that the Veteran's spina bifida occulta would exist and then disappear, since the condition does not heal nor does it vanish.  Id.  As noted above, spina bifida occulta is a defect that is a static condition and does not change throughout life.  Based on the above, the Board finds that the Veteran was wrongly diagnosed with spina bifida occulta, and therefore, he did not have an in-service injury that superimposed on the congenital defect.  

After a review of all of the lay and medical evidence, the Board finds that service connection is not warranted.  The Veteran's disorder has been determined to be a congenital defect, and thus is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  The congenital defect was not aggravated by any event of military service or due to a service connected disability.  

The Board acknowledges that the claim file shows that the Veteran was diagnosed with spina bifida occulta and low back degenerative disc disease by a VA examiner in December 2011.  However, the December 2011 examiner did not provide a rationale as to this diagnosis outside of referring to the Veteran's medical history and physical exam findings.  However, this is problematic because, as stated above, the Veteran's history showed that in spite of numerous post-service  x-ray images of his back, it was never found that the Veteran had spina bifida occulta.  Moreover, since spina bifida occulta is a defect and, thus, a static condition, the images should have consistently shown that the Veteran had spina bifida occulta.  Therefore, the Board finds that the December 2011 opinion is less probative as to whether the Veteran had a congenital defect of spina bifida occulta at any time.  

The claims record shows that the Veteran was diagnosed with Degenerative Disc Disease and Joint Disease (DDD and DJD) and spinal stenosis.  The Veteran's service treatment records lack any indication of these issues while in-service.  Nor do the Veteran's medical records in-service indicate that the Veteran suffered any injury to his lower back in service.  Furthermore, there is no indication that any of these disabilities existed within a year after the Veteran left service.  There is no competent evidence of record linking degenerative disc disease and/or degenerative joint disease to the Veteran's active duty service.  

While the Board acknowledges that the Veteran told the VA examiner in 2011 that he has continuously experienced pain in his lower back and legs due to an in-service incurrence of pushing a jeep, the Veteran's lay statements are less probative than the medical evidence in the record.  See December 2011 VA Examination.  The claims file shows that the Veteran suffered with back pain prior to service, but as stated above, there wasn't any record that the Veteran's back was harmed during service.  Furthermore, it was noted that the Veteran had had issues with his lower extremities since he had polio as a child.  See Veteran's Service Treatment Records.  Moreover, after he was discharged, the Veteran did not start to have issues with his back until early 2000's.  See October 2009 Medical Treatment Record.  It was noted during a 2006 MRI that the Veteran had a low back injury due to a lifting injury.  Id.  This suggests that the Veteran's issues with his back in the 2000's were not due to his active duty service.  While the medical evidence does show that the Veteran suffered extensively with his back from the early 2000's and on, the evidence does not show that this onset of pain was etiologically related to the Veteran's time in service. 

Therefore, for all the foregoing reasons, the claim for low back disability must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


